PER CURIAM.
We are of the opinion that the contention of plaintiff in error is right, because upon the state of the record, if the judgment obtained by defendant in error individually and in his own favor, were to remain undisturbed, there would be nothing to prevent the partnership which under the evidence was proven to have been the real party in interest and in whose name the the contractual relationship with plaintiff in error was established, to commence suit for the balance due upon such contract.
The judgment of the Common Pleas Court will therefore be reversed and final judgment entered in favor of plaintiff in error.
Sullivan P. J., Vickery and Levine JJ., concur.